MR. JUSTICE WARD, dissenting: The deputy testified before the trial court, which denied the defendant’s motion to suppress, that the suitcase “was probably a half an inch or three-quarters of an inch from being closed.” The deputy knew that $1,255 in bills had been found in and around the overturned vehicle and he knew that the defendant had said that there was something valuable in the suitcase that he wanted “taken care of.” The deputy testified that “the sheriff has always told us that on any wreck or tow-in that we have, that we have to make an inventory of all of the personal property, the items in any vehicle, to protect us and to protect them so that we know what’s there.” The majority, it seems to me, takes a severely and unjustifiably restrictive view of what was held in South Dakota v. Opperman (1976), 428 U.S. 364, 49 L. Ed. 2d 1000, 96 S. Ct. 3092, and I consider that the trial court correctly held that the deputy did not act unreasonably in fully opening the suitcase. MR. JUSTICE UNDERWOOD joins in this dissent.